Title: From George Washington to Major General Stirling, 29 July 1777
From: Washington, George
To: Stirling, Lord (né William Alexander)



My Lord
Coryels Ferry [N.J.] 29th July 1777

Upon your Arrival at Trenton you are to halt till you receive further orders. I do not think it prudent to advance the Army beyond Delaware before the Enemy enter the Capes, which they have not yet done.

Should the Fleet come into the Bay we can be down below Philada before they can make any disposition for an attack either by land or Water, or should they return we shall be so far upon our Way back. I am my Lord Yr most obt Servt

Go: Washington

